Title: To Benjamin Franklin from Sartine, 21 August 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 21. Aout 1779
Votre recommandation, Monsieur, en faveur du S. Foligny ci devant Capitaine du Navire le Mis. de la Chalotais a fixé mon attention, sur le Compte que j’ai rendu au Roi des Services de ce Capitaine et particulierement de ceux qu’il a rendus aux Ameriquains; Sa Majesté pour lui en marquer Sa Satisfaction l’a admis dans sa Marine en qualité de lieutenant de fregate et je m’empresse de vous l’annoncer.
J’ai l’honneur d’etre tres parfaitement, Monsieur, votre tres humble et très obeissant Serviteur.
(signé) De Sartine.
M. Franklin.
